Citation Nr: 9910025	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-42 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the 10 percent evaluation assigned for pes planus 
with bilateral calcaneal varus is appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from May 1984 
to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which granted entitlement to service 
connection for pes planus with bilateral calcaneal varus 
evaluated as 10 percent disabling.  The veteran appealed the 
decision to the Board which remanded the case to the RO in 
September 1996 for further development.  After completion of 
the requested development to the extent possible and 
continued denial of the veteran's claim the RO returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected pes planus with bilateral 
calcaneal varus is productive of not more than moderate 
impairment.


CONCLUSION OF LAW

The assignment of an evaluation of 10 percent for pes planus 
with bilateral calcaneal varus is appropriate and the 
criteria for an evaluation in excess of 10 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.45, 4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the initial evaluation of his pes 
planus with bilateral calcaneal varus inadequately reflects 
the severity of his symptomatology.  He asserts that the 
evaluation should have been higher because he experienced 
substantial foot pain upon walking.  He also states that his 
right foot was more painful than his left.

The Board finds that the veteran's claims are well grounded, 
see 38 U.S.C.A. § 5107(a) (West 1991), because a challenge to 
a disability rating initially assigned to a service-connected 
disability is sufficient to establish a well-grounded claim.  
See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); 
Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board also is 
satisfied that the record includes all evidence necessary for 
the equitable disposition of this appeal and that the veteran 
requires no further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board will assign 
the lower rating.  38 C.F.R. § 4.7.  In a claim of 
disagreement with a disability rating assigned 
contemporaneously to a grant of entitlement to service 
connection, the facts of a particular case may require 
assignment of separate disability ratings for separate time 
periods.  Fenderson v. West, 12 Vet. App. at 126.

A disability of the musculoskeletal system is primarily an 
inability, due to damage or infection, of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A rating examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  When a veteran is rated under a 
code provision that contemplates limitation of motion, the VA 
considers granting a higher rating upon a showing that the 
veteran has additional functional loss due to pain or 
weakness.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

The veteran was first granted service connection for pes 
planus with bilateral calcaneal bars by an April 1993 rating 
decision that assigned a 10 percent rating under Diagnostic 
Code (DC) 5276.  That rating has been in effect ever since.

Under 38 C.F.R. § 4.71a, DC 5276 (pertaining to acquired flat 
foot) a maximum 50 percent (bilateral) and 30 percent 
(unilateral) rating is warranted for a pronounced disability 
characterized by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  A 30 percent 
(bilateral) and 20 percent (unilateral) rating is warranted 
for severe disability characterized by objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 10 percent 
(bilateral or unilateral) evaluation is warranted for 
moderate disability characterized by weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.

The veteran's service medical records (SMRs) disclose that 
the veteran's flat feet were identified but described as 
asymptomatic at the time of his induction physical 
examination.  However, the SMRs also show that several weeks 
into basic training the veteran developed foot pain diagnosed 
as grade II bilateral pes planus, calcaneonavicular bar and 
plantar fasciitis.  He was found unfit for service as a 
result of these disabilities and he was discharged.

Private treatment records from February and March 1986 
disclose that the veteran's feet were examined and he was 
diagnosed with calcaneal navicular bars and spastic type flat 
feet.  One of the physicians who had examined the veteran at 
that time wrote a July 1990 letter in which he opined that 
the veteran's congenital foot disorders were aggravated and 
rendered symptomatic as a result of his military training.

The veteran underwent a December 1992 VA examination during 
which he complained of bilateral ankle pain.  The examiner 
noted the veteran's report of in-service foot pain and 
subsequent medical discharge.  Objective findings included 
the following: mild bilateral tenderness over the plantar 
fascia; walks favoring right foot with toes pointed outward 
bilaterally but the right substantially more than the left; 
no inversion or eversion of either ankle; no ankle swelling 
or instability; normal arch height upon standing; ability to 
bear weight on each foot separately; ability to heel and toe 
walk; symmetrical pulses on both feet.  Range of motion for 
the right ankle was 10 degrees dorsiflexion and 40 degrees 
plantar flexion.  Range of motion for the left ankle was 8 
degrees dorsiflexion and 35 degrees plantar flexion.  A 
radiology examination of the veteran's feet disclosed slight 
narrowing of the subtalar joint on the left but no other 
abnormalities.  The x-ray produced no evidence of pes planus.

Private hospital records disclose that the veteran underwent 
triple arthrodesis and gastroc resection of his right foot 
and leg in December 1993.

The veteran underwent another VA examination of his feet in 
February 1994 which the examiner noted was limited because 
the veteran was recovering from recent foot surgery.  The 
examiner noted objective findings including the following: 
healed surgical incisions on the medial and lateral aspects 
of the dorsum of the foot and a gastrocnemius release scar on 
the posterior calf; tender and swollen foot incision; no pain 
upon wiggling toes but pain upon active and passive 
dorsiflexion and plantar flexion; no foot inversion or 
eversion; intact bilateral pulses; intact arches; 
postsurgical changes resulting from triple arthrodesis and 
metallic screws through the talocalcaneal and navicular 
joints and a staple across the calcaneal cuboid joint.  The 
examiner provided an assessment of bilateral foot pain 
related to foot structure anomalies and status post-triple 
arthrodesis right foot.

In the Board's judgment a review of the medical evidence 
describing the veteran's symptomatology at the time the RO 
granted entitlement to service connection for pes planus with 
bilateral calcaneal bars and thereafter does not indicate 
that the veteran's disorder was more disabling than the 
current 10 percent.  The record contains no evidence of 
severe disability characterized by objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  Therefore, the 
Board finds that the RO's initial 10 rating for the veteran's 
pes planus with bilateral calcaneal bars was appropriate.

The Board also has considered whether a higher evaluation is 
warranted under other diagnostic criteria pertaining to the 
feet.  However, the veteran has not been diagnosed with pes 
cavus, therefore DC 5278 is inapplicable; the veteran has not 
been diagnosed with tarsal or metatarsal bone malunion or 
nonunion, so DC 5283 is inapplicable; and the veteran has not 
been diagnosed with a moderately severe foot injury so DC 
5284 does not apply. 

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted on the basis of functional loss 
due to pain.  However, the veteran's complaints of pain have 
already been contemplated in the criteria of Diagnostic Code 
5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 
4.45 (1996).  Accordingly, the Board concludes that the 
veteran remains most appropriately evaluated at the 10 
percent rate under Diagnostic Code 5276.

The Board also notes that it remanded this appeal to the RO 
in September 1996, in part, for a VA examination to provide 
more current information regarding the nature and extent of 
the veteran's foot disability.  The record shows that the 
veteran was scheduled for VA examinations in October 1996 and 
in February, March and May 1998 but that he failed to report 
and failed to explain his absence by producing evidence of 
good cause.  In July 1998, the RO informed the veteran that 
he had failed to report for the scheduled VA examinations and 
requested that he respond within 60 days if he wanted to 
comment or add information to the claims file.  The veteran 
failed to respond to the RO.  Therefore, the Board is 
constrained to limit its review of the level of the veteran's 
pes planus disability to the evidence already of record.  See 
38 C.F.R. § 3.655 (1998).


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

